Citation Nr: 9920028	
Decision Date: 07/21/99    Archive Date: 07/28/99

DOCKET NO.  98-16 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1. Entitlement to an increased disability evaluation for 
degenerative arthritis of the lumbar spine, currently 
evaluated as 40 percent disabling.

2. Entitlement to an increased disability evaluation for 
degenerative arthritis of the right knee, currently 
evaluated as 30 percent disabling.

3. Entitlement to an increased disability evaluation for 
degenerative arthritis of the left knee, currently 
evaluated as 30 percent disabling.

4. Entitlement to an increased disability evaluation for 
degenerative arthritis of the cervical spine, currently 
evaluated as 20 percent disabling.

5. Entitlement to an increased disability evaluation for 
degenerative arthritis of the thoracic (dorsal) spine, 
currently evaluated as 10 percent disabling.

6. Entitlement to an increased (compensable) disability 
evaluation for degenerative arthritis of the right 
shoulder.

7. Entitlement to service connection for dementia.

8. Whether the appellant is competent for Department of 
Veterans Affairs purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Engle, Counsel


INTRODUCTION

The appellant served on active duty from March 1942 to 
January 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision dated in May 1998, by the 
Jackson, Mississippi, Department of Veterans Affairs Regional 
Office (RO).



FINDINGS OF FACT

1. The lumbar spine disorder is manifested by complaints of 
constant low back pain and is productive of a severe 
limitation of motion with narrowing of the L5-S1 disc 
spaces and small osteophytes anteriorly and laterally at 
multiple levels on x-ray examination.

2. The lumbar spine disorder is not manifested by residuals 
of a vertebra fracture, ankylosis or symptoms analogous to 
a pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk or other neurological findings appropriate to 
the site of the disease disc.

3. The bilateral knee disorder is manifested by left knee 
range of motion from 0 to 80 degrees, right knee motion 
from 0 to 75 degrees, with complaints of pain on motion 
and significant narrowing of all three joint compartments 
with hypertrophic changes at the posterior patella, distal 
femur and upper tibia consistent with moderate to 
extensive osteoarthritis.

4. There is no evidence of ankylosis of the knees, limitation 
of extension to 30 degrees or malunion of the tibia and 
fibula.

5. The thoracic spine disorder is manifested by complaints of 
constant mid-back pain and is productive of moderate to 
severe limitation of motion and a mild kyphotic deformity 
at the mid-point with anterior and lateral osteophytes on 
x-ray examination.

6. There is no evidence of ankylosis or symptoms of an 
intervertebral disc syndrome related to the service-
connected thoracic arthritis.

7. The right shoulder disorder is manifested by generalized 
painful motion with forward elevation to 95-100 degrees, 
and abduction to 75-90 degrees with evidence of 
osteoarthritis on x-ray examination.

8. The cervical spine disorder is manifested by complaints of 
constant pain "from the top of his head down," and 
anterior and posterior osteophytes from C5 to C7 with disc 
space narrowing on x-ray examination and is productive of 
a severe limitation of motion.

9. The evidence of record does not reflect that any of the 
appellant's service-connected disabilities demonstrate 
exceptional symptoms manifested by factors such as marked 
interference with employment or frequent periods of 
hospitalization.

10. There is no competent evidence of record to establish 
that dementia, if present, is related to the appellant's 
period of service or a service-connected disorder.

11. The record does not reflect by clear and convincing 
evidence that the appellant lacks the mental capacity to 
manage his own affairs.


CONCLUSIONS OF LAW

1. The schedular criteria for a disability evaluation in 
excess of 40 percent for arthritis of the lumbar spine are 
not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R.§§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 
Diagnostic Codes 5003-5292 (1998).

2. The schedular criteria for a disability evaluation in 
excess of 30 percent for arthritis of the right knee and 
30 percent for arthritis of the left knee are not met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R.§§ 3.321, 
4.1, 4.2, 4.7, 4.10, 4.40, 4.45, Diagnostic Code 5257 
(1998).

3. The schedular criteria for a disability evaluation in 
excess of 10 percent for arthritis of the thoracic spine 
are not met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R.§§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 
Diagnostic Code 5291 (1998).

4. The schedular criteria for a 10 percent disability 
evaluation for arthritis of the right shoulder are met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R.§§ 3.321, 
4.1, 4.2, 4.7, 4.10, 4.40, 4.45, Diagnostic Code 5003-5201 
(1998).

5. The schedular criteria for a 30 percent disability 
evaluation for arthritis of the cervical spine are met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R.§§ 3.321, 
4.1, 4.2, 4.7, 4.10, 4.40, 4.45, Diagnostic Code 5290 
(1998).

6. The claim for service connection for dementia is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

7. The appellant is competent for VA purposes.  38 U.S.C.A. 
§ 5107 (West 1991); 38 C.F.R. § 3.353 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Disability Evaluations

Upon preliminary review of the record, the Board concludes 
that the appellant's claims for increased disability 
evaluations are well grounded within the meaning of 38 
U.S.C.A. § 5107(a).  His assertions regarding an increase in 
severity of the service connected disabilities are deemed 
sufficient to render these claims plausible.  See e.g. 
Proscelle v. Derwinski, 2 Vet.App. 629, 632 (1992) (where a 
veteran asserted that his condition had worsened since the 
last time his claim for an increased disability evaluation 
for a service-connected disorder had been considered by VA, 
he established a well grounded claim for an increased 
rating). 

However, while these claims have been found to meet the 
threshold pleading requirement of being well grounded, the 
Board, after careful consideration of the record as a whole, 
and with particular emphasis upon the findings noted on VA 
examination in March 1998, concludes that the evidence does 
not support entitlement to increased disability evaluations 
for disorders of the lumbar spine, thoracic spine, and left 
and right knees.  In contrast, the evidence of record, 
specifically the evidence of painful motion with x-ray 
evidence of arthritis in the right shoulder as well as the 
limitation of cervical spine motion on examination in March 
1998, is found to support entitlement to a 10 percent 
evaluation for arthritis of the right shoulder and a 30 
percent evaluation for arthritis of the cervical spine.

The Board notes that the disability evaluations currently 
assigned for the appellant's lumbar spine, thoracic spine and 
left and right knees are the maximum evaluations available 
pursuant to the assigned diagnostic criteria including Codes 
5292, 5257 and 5291 for the lumbar spine, knees and thoracic 
spine, respectively.  To effectuate an increase in the rating 
for any of these disabilities the record must provide a basis 
to change the current Diagnostic Code or must demonstrate 
findings of an exceptional nature which render the regular 
rating criteria inapplicable.  In this case, the Board finds 
neither basis for an increase regarding the appellant's 
lumbar and thoracic spine or knees.

Lumbar Spine, Thoracic Spine, Left and Right Knees

Schedular Criteria

With respect to the lumbar spine, the appellant's current 40 
percent rating is achieved by application of Code 5292, which 
provides criteria for evaluations based upon limitation of 
lumbar spine motion, via Code 5003, which directs that the 
evaluation of degenerative arthritis is to be accomplished 
based upon limitation of motion of the specific joint 
involved.  To establish a disability evaluation in excess of 
the currently assigned 40 percent for the lumbar spine 
disorder, the record must demonstrate the presence of 
symptoms analogous to a severe intervertebral disc syndrome 
consisting of persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk or other neurological findings 
appropriate to the site of the disease disc.  See Code 5293.  
The record as a whole, and in particular on VA examination in 
March 1998, does not demonstrate the presence of neurological 
findings such to conclude that the appellant's lumbar spine 
disorder is more appropriately evaluated pursuant to Code 
5293.  In fact, other than the reported complaints of pain, 
adequately compensated for in the current rating, see Deluca 
v. Brown, 8 Vet. App. 202 (1995), the record is relatively 
void of characteristic neurological findings such as 
radiculopathy, impaired sensation and loss of strength, 
muscle spasms or impaired reflexes which are deemed to 
support an evaluation on a neurological basis versus the 
current rating based upon limitation of motion.  

Alternatively, while diagnostic criteria provide for 
evaluations for residuals of a vertebra fracture and/or 
ankylosis of the lumbar spine in excess of the current 40 
percent rating, the record does not demonstrate the presence 
of such findings to allow the Board to apply these criteria.  
See Codes 5285, 5286 and 5289. 

With respect to the appellant's knees, the schedule provides 
for the current 30 percent evaluation where there is severe 
impairment of the knee.  Ratings in excess of the 30 percent 
maximum under Code 5257 may be assigned based upon ankylosis 
of the knee joint under Code 5256, where there is limitation 
of extension to 30 degrees pursuant to Code 5261, and based 
upon nonunion of the tibia and fibula with loose motion which 
requires a brace under Code 5262.  On VA examination in March 
1998, the appellant's left knee range of motion was from 0 to 
80 degrees, and his right knee motion was from 0 to 75 
degrees.  There is no evidence of record of either ankylosis 
of the knee joints or impairment of the tibia and fibula such 
to warrant consideration of the criteria for these 
alternative Codes.  In the absence of additional evidence to 
show limitation of knee extension to 30 degrees, or findings 
to meet the alternative criteria, entitlement to an 
evaluation in excess of 30 percent for the left knee and 30 
percent for the right knee is not warranted.

With respect to the appellant's thoracic spine, the schedule 
provides for a 10 percent evaluation for either moderate or 
severe limitation of motion.  Evaluations in excess of 10 
percent may be assigned where the record documents the 
presence of a moderate or worse intervertebral disc syndrome, 
residuals of a vertebra fracture or ankylosis.  The record 
does not reflect the presence of symptoms which suggest the 
presence of an intervertebral disc syndrome in the thoracic 
segment of the spine.  There have been no competent medical 
reports of muscle spasms, radiculopathy, impaired sensation, 
muscle weakness or other pertinent findings to allow the 
Board to evaluate this disability pursuant to Code 5293.  
Furthermore, the record does not show that the appellant has 
sustained a fractured vertebra or that any segment of his 
spine is ankylosed for evaluation pursuant to Codes 5285, 
5286 or 5288.  

Extraschedular Criteria

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1) 
(1998).  "The governing norm in these exceptional cases is:  
A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards." Id.  

As discussed above, the medical evidence reflects that the 
appellant's lumbar and thoracic spine disorders and bilateral 
knee disorders are manifested by limitation of motion of the 
spine and knees.  However, the schedular criteria noted above 
are deemed to adequately provide for the symptomatology shown 
within the record.  The appellant's limitation of motion of 
the spine and knees are provided for and there are alternate 
rating criteria for additional symptomatology.  In the 
absence of evidence of extraordinary symptoms, the 
undersigned concludes that the schedular criteria adequately 
contemplates the nature and severity of the appellant's 
disabilities and that the record does not suggest, based upon 
these findings documented within the clinical reports, that 
the appellant has an "exceptional or unusual" disabilities.

Moreover, the Board finds no evidence of an exceptional 
disability picture as manifested by related factors such as 
marked interference with employment or frequent 
hospitalizations.  It is not shown by the evidence that the 
appellant has required hospitalization in the remote or 
recent past for the above disabilities.  In addition, there 
is no recent record of significant or regular outpatient 
treatment for these disabilities.  With respect to 
employment, the appellant is noted to be retired and there is 
no evidence within the record to establish that these 
disabilities have interfered with his employability beyond 
that which is contemplated by the currently assigned 
evaluations.  As such, it cannot be concluded that the 
overall disability picture presented by the evidence in the 
claims folder reflects "marked interference" in employment.  
In the absence of any evidence which reflects that these 
disabilities are exceptional or unusual such that the regular 
schedular criteria are inadequate to rate them, an 
extraschedular rating on the basis of employment handicap is 
not in order.

Cervical Spine

The appellant's arthritis of the cervical spine is currently 
evaluated as 20 percent disabling pursuant to Code 5290.  
However, after review of the record, the undersigned 
concludes that the appellant's cervical disability is more 
appropriately evaluated at the 30 percent level.

The evidence of record, specifically the findings noted on VA 
examination in March 1998, document complaints of pain and a 
steady ache from the top of the appellant's head down his 
neck.  Cervical range of motion was forward flexion to 5 
degrees, extension to approximately 15 degrees with severe 
pain, lateral flexion to 5 degrees, bilaterally, and rotation 
to 5 degrees, bilaterally.  Code 5290 provides for a 30 
percent evaluation where the evidence reflects the presence 
of a severe limitation of cervical spine motion.  In view of 
the above findings, the Board concludes that the appellant's 
cervical range of motion equates to a severe limitation.  
However, there are no additional findings to support a higher 
evaluation under an alternate Code such as muscle spasms, 
radiculopathy, impaired sensation, muscle weakness or other 
pertinent manifestations to allow the Board to evaluate this 
disability pursuant to Code 5293.  Furthermore, the record 
does not show that the appellant has sustained a fractured 
vertebra or that this segment of his spine is ankylosed for 
evaluation pursuant to Codes 5285, 5286 or 5288, or that the 
cervical disability is of such an extraordinary nature that 
consideration of an extraschedular evaluation is warranted.

Accordingly, in view of the above, entitlement to a 30 
percent evaluation for arthritis of the cervical spine is 
warranted.

Right Shoulder

The appellant's right shoulder disorder is currently 
evaluated as a noncompensable disability pursuant to Code 
5201.  To establish entitlement to a compensable evaluation 
under Code 5201, there must be evidence that the shoulder 
motion is limited to the shoulder level.  On VA examination 
in March 1998, the right shoulder range of motion was 
measured as forward elevation to 95-100 degrees, and 
abduction to 75-90 degrees, clearly demonstrating that the 
arm can be raised above the shoulder level.  However, 
pursuant to Code 5003, where the limitation of motion of the 
specific joint involved is noncompensable under the 
appropriate Code, a rating of 10 percent is warranted for 
each such major joint affected by limitation of motion.  In 
this case, the record clearly documents a noncompensable 
limitation of right shoulder motion with objective evidence 
of pain on motion.  Accordingly, entitlement to a 10 percent 
evaluation for the right shoulder arthritis is warranted.

II.  Service Connection

Dementia

"[A] person who submits a claim for benefits under a law 
administered by the
Secretary shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded."  38 U.S.C.A. 
§ 5107(a); Cambino v. Gober, 10 Vet. App. 507 (1997); 
Anderson v. Brown, 9 Vet. App. 542. 545 (1996).  A well 
grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such 
claim need not be conclusive but only possible to satisfy the 
initial burden of [section 5107(a)]."  Murphy v. Derwinski, 
1 Vet. App. 79, 81 (1990).  In Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992), the Court held that a claim must be 
accompanied by supportive evidence and that such evidence 
"must 'justify a belief by a fair and impartial individual' 
that the claim is plausible."

Establishing service connection under 38 U.S.C.A. § 1110 
generally requires medical evidence of a current disability; 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury.  See 
Caluza v. Brown, 7 Vet. App. 498, 506 (1996), aff'd per 
curiam 78 F.3d 604 (Fed. Cir. 1996) (table); see also Epps v. 
Gober, 126 F.3d 1464, 1469 (Fed. Cir. 1997), cert. denied, 66 
U.S.L.W. 3799 (June 22, 1998) (expressly adopting the 
definition of well-grounded claim set forth in Caluza, 
supra), Heuer and Grottveit, both supra.  Alternatively, the 
third Caluza element can be satisfied under 38 C.F.R. 
§ 3.303(b) by evidence of continuity of symptomatology and 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the symptomatology.  See 
Savage v. Gober, 10 Vet. App. 488, 495 (1997).  For the 
purpose of determining whether a claim is well grounded, the 
evidence in support of the claim is presumed credible.  See 
Robinette, 8 Vet. App. at 76; Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

The Board notes that when an appellant presents a claim for 
VA benefits and provides sufficient support for the claim, VA 
has a duty to assist the appellant "in developing the facts 
pertinent to the claim."  38 U.S.C.A. § 5107(a); Allday v. 
Brown, 7 Vet. App. 517, 526 (1995); Littke v. Derwinski, 1 
Vet. App. 90, 91-92 (1990); Murphy, 1 Vet. App. at 81-82. 
(once a claimant submits a plausible claim, i.e., one which 
is meritorious on its own or capable of substantiation, the 
Secretary is obligated to assist in the developing of facts 
pertinent to the claim); see also Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  

For service connection to be granted, it is required that the 
facts, as shown by the evidence, establish that a particular 
injury or disease resulting in chronic disability was 
incurred in service, or, if pre-existing service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Furthermore, with chronic disease shown as such in 
service so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service-connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b).  This rule does not mean that any manifestation 
of joint pain, any abnormality of heart action or heart 
sounds, any urinary symptoms, or any cough, etc., in service 
will permit service connection of arthritis, disease of the 
heart, nephritis, or pulmonary disease, etc., first shown as 
a clear-cut clinical entity, at some later date.  Idem.  For 
the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  Id. 
(emphasis added)  Continuity of symptomatology is required 
where the condition noted during service is not, in fact, 
shown to be chronic or where the diagnosis of chronicity may 
be legitimately questioned.  Id.  When the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
Id; See Savage v. Gober, 10 Vet. App. 488, 495 (1997). 

After careful review of the evidence of record in this case, 
the Board finds that the appellant has failed to submit 
evidence of a well grounded claim for service connection for 
dementia.  While the record reflects that a private physician 
indicated that the appellant was having problems with 
dementia in January 1998, there is no competent evidence of 
record to confirm that the appellant has been diagnosed with 
dementia or that if present, there is a relationship between 
the dementia and the appellant's period of service or a 
service-connected disability. 

While evidentiary assertions by the appellant must be 
accepted as true for the purposes of determining whether a 
claim is well grounded, these assertions do not have to be 
accepted where they are found to be inherently incredible.  
See King v. Brown, 5 Vet.App. 19 (1993).  In this case, the 
Board notes that the appellant has not made any allegations 
regarding service connection for dementia and in fact, in 
August 1998, submitted correspondence to the RO indicating 
that he was requesting assistance for "physical not mental 
conditions."

The quality and quantity of the evidence required to meet the 
statutory burden of submitting evidence of a well-grounded 
claim will depend upon the issue presented by the claim.  
Where the issue is factual in nature, e.g., whether an 
incident or injury occurred in service, competent lay 
testimony, including a veteran's solitary testimony, may 
constitute sufficient evidence to establish a well-grounded 
claim under 38 U.S.C.A. § 5107(a).  See Cartright v. 
Derwinski, 2 Vet.App. 24 (1991).  However, where as in this 
case, the determinative issue involves medical diagnosis, 
competent medical evidence to the effect that the claim is 
"plausible" or "possible" is required.  See Murphy v. 
Derwinski, 1 Vet.App. 78, 81 (1990).  

Although where claims are not well grounded VA does not have 
a statutory duty to assist a claimant in developing facts 
pertinent to his claims, VA may be obligated under 38 
U.S.C.A. § 5103(a) to advise a claimant of evidence needed to 
complete his application.  This obligation depends upon the 
particular facts of the case and the extent to which the 
Secretary of the Department of Veterans Affairs has advised 
the claimant of the evidence necessary to be submitted with a 
VA benefits claim.  Robinette v. Brown, 8 Vet.App. 69 (1995).  
In this case, the appellant has not put VA on notice of the 
existence of any additional evidence that, if submitted, 
could make his claim well grounded.  Accordingly, the Board 
concludes that VA did not fail to meet its obligations under 
38 U.S.C.A. § 5103(a).

III.  Competency

The record reflects that the appellant has been rated at the 
80 percent level since 1993.  In May 1998, the RO proposed a 
finding of incompetency based upon a statement dated in 
January 1998, received from a private physician, which 
indicated that the appellant was having problems with 
dementia in that he was becoming confused and was having 
memory deficit which was seriously hindering his taking care 
of himself.  

Final action on the proposed incompetency rating was 
implemented by a rating decision issued in August 1998.  In 
August 1998, the appellant submitted a notice of disagreement 
in response to this rating decision and he has since 
perfected an appeal to the Board.  Additional evidence was 
submitted by the appellant which included a statement from a 
private physician dated in August 1998, which indicated the 
following:  "This is to certify that [the appellant] has 
been under my care since 1973.  He is mentally competent to 
handle his own affairs at this time."  

When VA proposes to make an incompetency determination the 
beneficiary must be notified of the proposed action and of 
the right to a hearing.  If a hearing is requested, it must 
be held prior to a rating decision of incompetency.  However, 
failure or refusal of the beneficiary after proper notice to 
request or cooperate in such a hearing will not preclude a 
rating decision based on the evidence of record.  38 C.F.R. 
§ 3.353(e).  The due process requirements have been met in 
this case.  As alluded to above, the appellant was notified 
of the proposed incompetency rating and his right to a 
hearing by letter dated August 14th, 1997.

Applicable VA regulations provide that a mentally incompetent 
person is one who because of injury or disease lacks the 
mental capacity to contract or to manage his or her own 
affairs, including disbursement of funds without limitation.  
38 C.F.R. § 3.353(a).  There is, however, a presumption in 
favor of competency:  Where reasonable doubt arises regarding 
a beneficiary's mental capacity to contract or to manage his 
or her own affairs, including the disbursement of funds 
without limitation, such doubt will be resolved in favor of 
competency.  38 C.F.R. § 3.353(d).  Unless the medical 
evidence is clear, convincing and leaves no doubt as to the 
person's incompetency, the rating agency will make no 
determination of incompetency without a definite expression 
regarding the question by responsible medical authorities.  
38 C.F.R. § 3.353(c).  Considerations of medical opinions 
will be in accordance with the principles cited above in 
paragraph (a) of 38 C.F.R. § 3.353.  Id.  Determinations 
relative to incompetency are based upon all evidence of 
record, and there should be a consistent relationship between 
the percentage of disability, facts relating to commitment or 
hospitalization and the holding of incompetency.  Id.

The Board has reviewed the appellate record and based thereon 
finds that there is reasonable doubt in this case concerning 
the appellant's competency so as to favor application of the 
presumption of competency.  In the opinion of the Board, the 
statement from the private physician dated in January 1998, 
when compared to the statement from a second private 
physician dated in August 1998, is insufficient by itself to 
support a determination of incompetency.  Pursuant to the 
regulations, the rating agency can make no determination of 
incompetency without a definite expression regarding the 
question by responsible medical authorities.  In this case, 
with only the January 1998 statement making a relatively 
vague reference to the appellant having difficulty with 
dementia, the Board finds that the evidence is considerably 
deficient concerning a "definite expression" from medical 
authorities regarding whether the appellant is competent for 
VA purposes.  Indeed, based on the record, it does not appear 
that the appellant has ever been formally examined by VA to 
determine whether he is competent.  In view of the foregoing, 
the Board finds that the medical evidence in this case is far 
from "clear" and "convincing" concerning the appellant's 
incompetency.

In this case, the medical evidence is lacking to support a 
determination of incompetency, and thus, the presumption in 
favor of competency must be applied.  Cf. Sanders v. Brown, 9 
Vet. App. 525, 529 (1996) (a VA determination of incompetence 
must stand when only rebutted by lay evidence).   

Accordingly, the Board concludes that the appellant is 
competent to manage his own affairs, including the 
disbursement of funds without limitation.







	(CONTINUED ON NEXT PAGE)



ORDER

A disability evaluation in excess of 40 percent for arthritis 
of the lumbar spine is denied.

A disability evaluation in excess of 10 percent for arthritis 
of the thoracic spine is denied.

A disability evaluation in excess of 30 percent for arthritis 
of the right knee is denied.

A disability evaluation in excess of 30 percent for arthritis 
of the left knee is denied.

A 30 percent disability evaluation for arthritis of the 
cervical spine is granted, subject to controlling regulations 
applicable to the payment of monetary benefits.

A 10 percent disability evaluation for arthritis of the right 
shoulder is granted, subject to controlling regulations 
applicable to the payment of monetary benefits.

The claim for service connection for dementia is denied.

The appellant is competent to manage his affairs, including 
disbursement of funds without limitation.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

